2-6   5HYLVHG86'&0$
                        Case 1:20-cr-10115-RWZ Document 1-1 Filed 06/16/20 Page 1 of 2
Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts

Place of Offense:                             Category No.         II                      Investigating Agency          IRS CI

City       Brockton                                     Related Case Information:

County         Plymouth                                  6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                         6DPH'HIHQGDQW                              1HZ'HIHQGDQW
                                                         0DJLVWUDWH-XGJH&DVH1XPEHU
                                                         6HDUFK:DUUDQW&DVH1XPEHU               17-4250-DHH
                                                         55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH           Jose Miguel Spinola                                         -XYHQLOH                   G <HV G
                                                                                                                        ✔ 1R

                                                                                                                     ✔
                         ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                   &LW\ 6WDWH Brockton, MA
                      1968
%LUWKGDWH <URQO\ BBBBB661          4231
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB                          Hispanic
                                                                               5DFHBBBBBBBBBBB                        U.S.
                                                                                                          1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                                  $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA          Sara Miron Bloom                                              %DU1XPEHULIDSSOLFDEOH          552351

Interpreter:               G <HV         ✔ 1R
                                         G                       /LVWODQJXDJHDQGRUGLDOHFW

Victims:                  ✔
                          G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G                    G <HV    ✔ 1R
                                                                                                                                  

Matter to be SEALED:                     G <HV          G✔    1R

          G:DUUDQW5HTXHVWHG                            ✔
                                                           G5HJXODU3URFHVV                        G,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                           LQ                                     
G $OUHDG\LQ6WDWH&XVWRG\DW                                            G6HUYLQJ6HQWHQFH        G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                         RQ

Charging Document:                        G&RPSODLQW                G,QIRUPDWLRQ                   ✔
                                                                                                           G,QGLFWPHQW
                                                                                                                           14
Total # of Counts:                        G3HWW\                   G0LVGHPHDQRU                   ✔
                                                                                                           G)HORQ\

                                                  &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH      June 16, 2020                           6LJQDWXUHRI$86$
                         Case 1:20-cr-10115-RWZ Document 1-1 Filed 06/16/20 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Jose Miguel Spinola

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged        Count Numbers

6HW     26 U.S.C. 7206(2)                             Aiding Preparation of False Tax Returns         1-13


6HW     26 U.S.C. 7206(1)                             Filing a False Tax Return                       14


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
